Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication action is responsive to application filed on 11/6/2020. Preliminary amendment filed on 3/25/2021 is acknowledged, where Applicant canceled claims 1-13 and added new claims 14-33. Claims 14-33 are pending examination.

Drawings
Drawings filed on 11/6/20 are acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent 10834225, and also on the ground of nonstatutory obviousness-type double patenting as being as being unpatentable over claims 1-22 of US Patent 10484498 in view of US Patent 10834225. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variations of each. The mentioned patents contain overlapping and equivalent limitations which are obvious variations over the instant application.
For the nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent 10834225:
As a representative example, claim 14 of the instant application is taught by claim 1 of Patent 225 which teaches generating a user interface to view, select and configure content pages to be fetched by an end user device, output the user interface for presentation to the user, and communicate, via a computer network to a server, configuration data indicative of the content rule related to the content page. Claim 3 of Patent 225 further teaches the order sequence in which an end user is to load the plurality of content pages. Claim 4 of Patent 225 further teaches the configuration data to cause the end user to fetch the content item prior loading the page, and to execute the content item upon loading the page.
Independent claims 23 and 32 are slight variations of claim 1 and rejected based upon the same rationale. The limitations of the dependent claims of the instant application are similarly found to have their equivalents in the dependent claims of Patent 255, and are deemed to be obvious variations over them. 
For the ground of nonstatutory obviousness-type double patenting as being as being unpatentable over claims 1-22 of US Patent 10484498 in view of US Patent 10834225: 
As a representative example, claim 14 of the instant application is taught by claim 1 of Patent 498 which teaches requesting a content item/tag to load prior to loading of a content page. Patent 498 fails to explicitly teach the user interface for a configuration user to view and select content pages, and perform the rest of the functionality of claim 1 of the instant application. However, claim 1 of Patent 255 teaches generating a user interface to view, select and configure content pages to be fetched by an end user device, output the user interface for presentation to the user, and communicate, via a computer network to a server, configuration data indicative of the content rule related to the content page. Claim 3 of Patent 225 further teaches the order sequence in which an end user is to load the plurality of content pages. Claim 4 of Patent 225 further teaches the configuration data to cause the end user to fetch the content item prior loading the page, and to execute the content item upon loading the page. Accordingly it would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Patent 498 based on the teachings of Patent 255 for the purpose of enabling a user to customize how the loading of content pages and content items will occur so that a configuration user can tailor the end user experience.
Independent claims 23 and 32 are slight variations of claim 1 and rejected based upon the same rationale. The limitations of the dependent claims of the instant application are similarly 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 14, 
Line 1 recites “A system for configuring prefetching of a content item by an end user device…” which is grammatically unclear. It is unclear which of the present participles (ie. configuring and prefetching) is performed by the end user device. Appropriate correction is required;
Lines 10-11 recite “select one of the plurality of content pages with respect to which the end user device is to execute the content item” which appears to be incomplete. It is unclear how the content page and the content item relate to each other in regards to execution. Is the content page executed on the content item, or vice versa. Or is the user device executing the content item independent of the content page, or vice versa. Appropriate correction is required;
Lines 12-13 recite “select one of the plurality of content pages… for which the end user device is to load the content item prior to…” where the use of “for which” makes it unclear. The relationship between the content page and loading the content item is not properly defined. It is unclear if the content item is loaded on/in the content page, or if the content item is loaded independent of the content page but somehow loaded “for which” which is unclear. Appropriate correction is required.
Claims 23,32, are slight variations of claim 14 and suffers the same deficiency. They are therefore rejected based upon the same rationale.
Claims 15-22,24-31,33 inherit the deficiencies of their respective parent claims, and are thus rejected based upon the same rationale.
Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
March 18, 2022